DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
    
1.	The amendment filed April 28, 2022 is acknowledged and has been entered.  Claims 20, 21, 26, 27, 30, 31, 36, and 37 have been canceled.  Claims 18, 19, 22, and 23 have been amended.  Claim 62 has been added.

2.	As before noted, Applicant elected the invention of Group I, claims 18-24, 26, 27, 30, 31, 36, 37, 39, 40, and 43-45, drawn to a bispecific single chain antibody, a nucleic acid sequence encoding the bispecific single chain antibody, a vector comprising the nucleic acid sequence, a host transformed or transfected with the nucleic acid of claim 39, a process for producing a bispecific single chain antibody comprising culturing the host of claim 43, and a composition comprising the bispecific single chain antibody. 

3.	Claims 18, 19, 22-24, 39, 40, 43-45, 47, 56, and 62 are pending in the application.  Claims 47 and 56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 24, 2020.

4.	Claims 18, 19, 22-24, 39, 40, 43-45, and 62 are currently under examination.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 28, 2021.

Claim Objections
6.	Claims 39, 40, and 43-45 are objected to because claims 39 and 45 recite “the bispecific single chain antibody molecule of claim 18”, where claim 18 is drawn to a bispecific single chain antibody, not a bispecific single chain antibody molecule.
	It is suggested that this issue may best be remedied by amending claims 39 and 45 to recite “the bispecific single chain antibody of claim 18” (as opposed to “the bispecific single chain antibody molecule of claim 18”).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 22 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 22, which depends from claim 18, recites, the PSMA binding domain comprises a VL region and a VH region as set forth in certain recited amino acid sequences.  For example, in one embodiment, the PSMA binding domain comprises a VL region as set forth in SEQ ID NO: 268 and a VH region as set forth in SEQ ID NO: 273 and, in another embodiment, the PSMA binding domain comprises a VL region as set forth in SEQ ID NO: 282 and a VH region as set forth in SEQ ID NO: 287.  A proper dependent claim must further limit the subject matter of each and every embodiment of a preceding claim.  Claim 22 fails to further limit the subject matter of each and every embodiment of the preceding claim because, for example, a bispecific single chain antibody comprising a PSMA binding domain comprising a VL region as set forth in SEQ ID NO: 268 and a VH region as set forth in SEQ ID NO: 273 (as in accordance with the first recited embodiment according to claim 22) is not a bispecific single chain antibody comprising a PSMA binding domain comprising a CDR-L1 as set forth SEQ ID NO: 283, a CDR-L2 as set forth SEQ ID NO: 284, a CDR-L3 as set forth SEQ ID NO: 285, a CDR-H1 as set forth SEQ ID NO: 288, a CDR-H2 as set forth SEQ ID NO: 289, and a CDR-H3 as set forth SEQ ID NO: 290 (as in accordance with the second recited embodiment according to claim 18). 

9.	Claim 23 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 23, which depends from claim 18, recites, the PSMA binding domain comprises any one of a plurality of recited amino acid sequences.  For example, in one embodiment, the PSMA binding domain comprises SEQ ID NO: 292 and, in another embodiment, the PSMA binding domain comprises SEQ ID NO: 306.  Once again, a proper dependent claim must further limit the subject matter of each and every embodiment of a preceding claim.  Claim 23 fails to further limit the subject matter of each and every embodiment of the preceding claim because, for example, a bispecific single chain antibody comprising a PSMA binding domain comprising SEQ ID NO: 278 (as in accordance with the first recited embodiment according to claim 23) is not a bispecific single chain antibody comprising a PSMA binding domain comprising a CDR-L1 as set forth SEQ ID NO: 283, a CDR-L2 as set forth SEQ ID NO: 284, a CDR-L3 as set forth SEQ ID NO: 285, a CDR-H1 as set forth SEQ ID NO: 288, a CDR-H2 as set forth SEQ ID NO: 289, and a CDR-H3 as set forth SEQ ID NO: 290 (as in accordance with the second recited embodiment according to claim 18). 

10.	Claim 24 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 24, which depends from claim 23, which in turn depends from claim 18, recites, the bispecific single chain antibody comprises any one of a plurality of recited amino acid sequences.  For example, in one embodiment, the antibody comprises SEQ ID NO: 280 and, in another embodiment, the antibody comprises SEQ ID NO: 294.  Once again, a proper dependent claim must further limit the subject matter of each and every embodiment of a preceding claim.  Claim 24 fails to further limit the subject matter of each and every embodiment of the preceding claims because, for example, a bispecific single chain antibody comprising SEQ ID NO: 280 (as in accordance with the first recited embodiment according to claim 24) is not a bispecific single chain antibody comprising a PSMA binding domain comprising SEQ ID NO: 292 (as in accordance with the second recited embodiment according to claim 23). 

11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 18, 19, 22-24, 39, 40, 43-45, and 62 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	(a)	Claims 18, 19, 22-24, 39, 40, 43-45, and 62 are indefinite for the following reasons:
	The claims recite an element of the claimed invention (e.g., “CDR-L1” or “a VL region”) is “as set forth in”1 a particular amino acid sequence (e.g., according to claim 18, in the first recited embodiment of the invention, the antibody comprises a PSMA binding domain comprising a CDR-L1 “as set forth in SEQ ID NO. 269”).  It is not clear how the claims are to be construed because it cannot be ascertained if the elements of the antibody must comprise or consist of all or perhaps only a portion of the recited amino acid sequences.  The phrase “as set forth in” a given amino acid sequence might be understood to mean the element (e.g., CDR-L1) has (comprises) the amino acid sequence but it might also be understood to mean the element consists of the amino acid sequence.  Then, too, this same phrase might be understood to mean the element (e.g., CDR-L1) comprises or consists of an amino acid sequence contained within the recited amino acid sequence.  In this case, as example, with regard to the first embodiment recited by claim 18, it could be understood that the antibody comprises a PSMA binding domain comprising a CDR-L1 comprising an amino acid sequence in SEQ ID NO. 269 (i.e., a portion of the amino acid sequence, as opposed to the sequence in its entirety).  So, then, what is the subject matter that is regarded as the invention?  It is unclear, but as explained more thoroughly below, Applicant has a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent and moreover to do so in order to provide the Office with a clear measure of what it is that is regarded as the invention so as to permit a determination as to whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.     
(b)	Claim 44 is also indefinite for the following reasons:
	Claim 44 is drawn to a process for producing a bispecific single chain antibody molecule by a process comprising culturing a host cell according to claim 43, but it is not clear which bispecific single chain antibody molecule is necessarily produced.  The host cell according to claim 43 comprises a nucleic acid according to claim 39, which comprises a nucleotide sequence encoding the bispecific single chain antibody molecule of claim 18, but the bispecific single chain antibody molecule that is produced upon practicing the claimed invention may not be the bispecific single chain antibody molecule of claim 18.  It might be some other bispecific single chain antibody molecule that is also encoded by a nucleic acid molecule of which the cultured host cell is comprised.  So, then, what is the subject matter that is regarded as the invention?  Is it a method for producing the bispecific single chain antibody molecule of claim 18 or might it be a method for producing any bispecific single chain antibody molecule that is encoded by a nucleic acid present in a host cell according to claim 43?  It is unclear.
	Depending upon the subject matter that is regarded as the invention, it is suggested that this issue might best be remedied by amending claim 44 to recite the invention is a process for producing a bispecific single chain antibody according to claim 18 comprising culturing a host cell of claim 43 under conditions allowing the expression of the bispecific single chain antibody. 
	(c)	Claim 62 is also indefinite for the following reasons:
	Claim 62, which depends from claim 18, recites the PSMA binding domain of the bispecific single chain antibody does not bind to “the extracellular domain of the rat PSMA”.  It follows then that it must be known to which polypeptide the claim refers since otherwise it will not be possible to ascertain whether an antibody according to the preceding claim lacks the ability to bind to the polypeptide or its extracellular domain.  The polypeptide is only identified as “the rat PSMA”.  It is not clear to which particular polypeptide the claim is directed because the designation fails to particularly point out the identity thereof.  This is because the specification describes more than one “rat PSMA”, each of which has a different structure and each of which has a different extracellular domain (see, e.g., the disclosure at pages 85 and 86 and the disclosure at page 90).  Thus, it is clear that the designation “rat PSMA” is being used by Applicant to refer to not a single polypeptide but rather to a plurality of polypeptides.  It is therefore evident that the use of such a designation alone to identify a particular polypeptide to which a claim is directed renders the claim indefinite because various entities (including Applicant) may use the same designation to define completely distinct polypeptides.  Then, too, this is also the case because the same polypeptide might be known by any number of different aliases, as appears to be the case in this instance since it appears that “PSMA” is being used to refer to a polypeptide that has other designations that include: NAAG peptidase, glutamate carboxypeptidase II (GCPII), N-acetyl-L-aspartyl-L-glutamate peptidase I (NAALADase I), folate hydrolase 1 (FOLH1), PSM, FGCP, FOLH, GCP2, mGCP, and GCPII.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  This again is certainly the case here because the specification describes two different “rat PSMA” polypeptides, but also it is noted that the same terms are often used to describe various different isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene.2 
35 U.S.C. § 112, second paragraph, requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the terms used to describe the polypeptides to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.	
For the above reasons it is submitted that claims 44 and 62 cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 18, 19, 22-24, 39, 40, 43-45, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over et al. Bühler et al. (Cancer Immunol. Immunother. 2008 Jan; 57 (1): 43-52), WO03034903-A2, and U.S. Patent Applicant Publication No. 20100150918-A1.
	An applied reference (i.e., U.S. Patent Applicant Publication No. 20100150918-A1) has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Bühler et al. teaches a bispecific antibody that specifically binds to PSMA and CD3 for use in treating PSMA-expressing cancer; see entire document (e.g., the abstract).
	WO03034903-A2 (Maddon et al.) teaches a single chain bispecific antibody comprising an binding domain comprising a heavy chain variable domain and a light chain variable domain, each of which comprises the respective complementarity determining regions (CDRs) of antibody designated AB-PG1-XG1-006, which specifically binds to PSMA; see entire document (e.g., Summary of the Invention; and Figures 11 and 17).  Maddon et al. teaches a host cell comprising a vector comprising a nucleotide sequence encoding the antibody for use in producing the antibody (see, e.g., Summary of the Invention). 
	The PSMA-binding domain of the disclosed bispecific antibody comprises an amino acid sequence that is identical to that to which the instant claims are directed (i.e., an antigen binding domain comprising a heavy chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 274, 275, and 276 or more particularly a heavy chain variable domain comprising SEQ ID NO: 273 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 269, 270, and 271 or more particularly a light chain variable domain comprising SEQ ID NO: 268).  Moreover, the PSMA-binding domain of the disclosed bispecific antibody comprises an amino acid sequence that is identical to SEQ ID NO: 278. 
U.S. Patent Applicant Publication No. 20100150918-A1 (Kufer et al.) teaches a single chain bispecific antibody comprising an binding domain comprising a heavy chain variable domain and a light chain variable domain, each of which comprises the respective complementarity determining regions (CDRs) of antibody designated I2C, which specifically binds to CD3, as well as a binding domain that binds to an antigen expressed on the surface of a cancer cell; see entire document (e.g., paragraphs [0109], [0131], and [0833]; and SEQ ID NO: 185).  Kufer et al. teaches the antigen binding domains of the antibody are linked via a peptide linker (e.g., a peptide comprising Gly4-Ser or another such amino acid sequence as taught by the prior art); see, e.g., paragraphs [0108], [0113], [0833].
The CD3-binding domain of the disclosed bispecific antibody comprises an amino acid sequence that is identical to that to which the instant claims are directed (i.e., an amino acid sequence identical to SEQ ID NO: 185).
It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a composition comprising a single chain bispecific antibody that specifically binds to PSMA and CD3, which comprises a structure identical to the bispecific antibody to which the instant claims are drawn and in particular one comprising an amino acid sequence identical to the amino acid sequence of SEQ ID NO: 280, and a pharmaceutically acceptable carrier (e.g., water).  This is because Bühler et al. teaches a bispecific antibody that specifically binds to PSMA and CD3 for use in treating PSMA-expressing cancer, where each of Maddon et al. and Kufer et al. teaches bispecific antibodies that bind to PSMA or CD3, which comprise antigen binding domains that have structures identical to those of the claimed bispecific antibody.  One ordinarily skilled in the art would have been motivated to do so because Bühler et al. teaches a composition comprising such a bispecific antibody that specifically binds to PSMA and CD3 is suitably and effectively used to treat PSMA-expressing cancer.  It follows that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a nucleic acid molecule or vector comprising a nucleotide sequence encoding the antibody, as well as a host cell transformed or transfected with the vector for use in producing the antibody by a process comprising culturing the host cell under conditions that permit the production of the antibody.
With regard to claim 62, because the antibody suggested by the prior art is structurally indistinguishable from the claimed invention, it is fully expected that it will bind to a mutated version of a human PSMA polypeptide comprising SEQ ID NO: 447 without binding to a rat PSMA polypeptide.4  
	
Conclusion
16.	No claim is allowed.

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
September 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “as set forth in” is not expressly defined by the specification; in fact the term is not even used to describe the claimed invention (or an element thereof such as a CDR) as comprising or consisting of a particular disclosed amino acid sequence.
        2 It has been suggested that multiple different isoforms of rat “prostate specific membrane antigen” exist, which arise via alternative splicing. See, e.g., Oliveira et al. (EJNMMI Res. 2020 May 25; 10 (1): 55; pp. 1-11) (see entire document; e.g., pages 8 and 9). 
        
        3 See M.P.E.P. § 2172 (II).
        4 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).